Judgment reversed and the action remitted to the County Court for a hearing on defendant’s application to withdraw his plea of guilty in a memorandum. On such application defendant may be represented by a lawyer to be retained by him or, lacking this, by a lawyer to be assigned by the court. The record does not disclose any professional or other error by defendant’s retained lawyer, but it does show such a difference of opinion between attorney and client over the motion to withdraw the plea as to require the court to take notice of the extent to which defendant was then effectively represented by counsel. We do not hold that the motion to withdraw the plea should have *636been granted but merely that a hearing should be had on the physical and mental condition of defendant when the plea was taken.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis and Bergan. Judge Scileppi dissents in the following opinion in which Judge Burke concurs.